IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MICHAEL GERA (DECEASED),           : No. 944 MAL 2014
DOROTHY GERA, MICHAEL G. GERA      :
AND JOHN M. GERA                   :
                                   : Petition for Allowance of Appeal from the
                                   : Order of the Superior Court
           v.                      :
                                   :
                                   :
MARYLOU RAINONE, D.O., ROBERT      :
DECOLLI, JR., D.O., AND SCHUYLKILL :
MEDICAL CENTER,                    :
                                   :
                                   :
                                   :
                                   :
                                   :
                                   :
PETITION OF: MICHAEL G. GERA AND :
JOHN M. GERA                       :


MICHAEL GERA, DECEASED,          : No. 945 MAL 2014
DOROTHY GERA, MICHAEL G. GERA,   :
AND JOHN M. GERA                 :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
           v.                    :
                                 :
                                 :
MARYLOU RAINONE, D.O., ROBERT    :
DECOLLI, JR., D.O., SCHUYLKILL   :
MEDICAL CENTER,                  :
                                 :
                                 :
                                 :
                                 :
                                 :
                                 :
PETITION OF: MICHAEL G. GERA AND :
JOHN M. GERA                     :
                                    ORDER


PER CURIAM

     AND NOW, this 7th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.




                     [944 MAL 2014 and 945 MAL 2014] - 2